Citation Nr: 0729159	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  99-24 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, for the period prior to May 12, 2005.

(The issue of eligibility for payment of attorney fees from 
past-due benefits resulting from a grant of service 
connection for the cause of the veteran's death, will be 
addressed in a separate document.)


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1942 to 
October 1945.  He was a prisoner of war (POW) of the German 
government from November 1944 to April 1945 and he died in 
April 1994.

The appellant, who is the veteran's widow, initially appealed 
a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manchester, New Hampshire.  In August 
2001, the Board of Veterans' Affairs (Board) remanded the 
appellant's claim to the RO for further development.  In an 
August 2002 decision, the Board denied the appellant's claim.

The appellant appealed the Board's August 2002 decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court").  In that 
litigation, a brief was filed by the appellant averring that 
remand was required due to the VA's failure to provide her 
with sufficient notice pursuant to the notice provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (now codified at 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006) and 38 C.F.R. 
§  3.159(b) (2006)).  In an Order of October 2004, the Court 
vacated the Board's decision and remanded the matter.  As set 
forth in detail below, the VCAA substantially amended 
existing law regarding the requirement of a well-grounded 
claim and the notice and assistance to be afforded claimants 
for veteran's benefits.  A copy of the Court's Order in this 
matter has been placed in the claims file. 

Thereafter, on May 11, 2005, the Board again denied the 
appellant's claim.  She appealed the Board's May 2005 
decision to the Court.  In that litigation, a Joint Motion 
for Remand was filed by the VA General Counsel and the 
appellant averring that remand was required to enable the 
Board to address the potential applicability of 38 C.F.R. 
§ 3.309(c) (effective October 7, 2004) to the appellant's 
claim for service connection for the cause of the veteran's 
death.  This regulatory change added atherosclerotic heart 
disease to the list of presumptive disabilities for former 
POWs for which service connection is warranted.  See 61 Fed. 
Reg 60,083 (Oct. 7, 2004) (now codified at 38 C.F.R. 
§ 3.309(c) (2006).  In an Order of April 2007, the Court 
vacated the Board's decision and remanded the matter, 
pursuant to the Joint Motion.  A copy of the Court's Order in 
this matter has been placed in the claims file.

However, during the pendency of the appellant's appeal, in a 
November 2006 rating decision, the RO granted her claim for 
service connection for the cause of the veteran's death, 
effective from May 12, 2005.  This is the day after the now 
vacated Board decision.  As such, the Board has 
recharacterized the matter on appeal to more accurately 
reflect the current status of the appellant's claim.


FINDINGS OF FACT

1.  The veteran was a POW for more than 30 days.

2.  The veteran died in April 1994; his death certificate 
lists the causes of death as cardiac arrest, coronary heart 
disease, and renal failure.

3.  At the time of the veteran's death, service connection 
was in effect for bilateral pes planus, evaluated as 10 
percent disabling, and mixed psychoneurosis, bronchitis, and 
pharyngitis, all evaluated as noncompensable.

4.  Regulations effective October 7, 2004 provide that 
service connection may be presumptively granted under 38 
C.F.R. § 3.309(c), for atherosclerotic disease or 
hypertensive vascular disease, including hypertensive heart 
disease, and their complications (including myocardial 
infarction).

5.  For the period from October 7, 2004, disability that can 
be presumed to have been incurred in service either caused or 
contributed substantially or materially to the cause of the 
veteran's death.

6.  For the period prior to October 7, 2004, the objective 
and probative medical evidence of record preponderates 
against a finding that the veteran experienced localized 
edema during captivity, that his cardiovascular disease 
manifested to a compensable degree within a year of the date 
of termination from service, or that his cardiovascular 
disease was related to his period of active military service.


CONCLUSIONS OF LAW

1.  For the period from October 7, 2004, but no earlier, the 
veteran's death was due to disability that may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1310 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2006); 61 Fed. Reg. 60,083 (Oct. 7, 
2004) (now codified at 38 C.F.R. § 3.309(c) (2006).

2.  For the period prior to October 7, 2004, the cause of the 
veteran's death was not related to an injury or disease 
incurred in or aggravated by active military service. 
Coronary heart disease was not incurred in service, nor may 
it be presumed to have been incurred in service. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310, 5103-5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the cause of the veteran's death 
was related to his active military service.  In essence, she 
has alleged that the veteran died from coronary heart disease 
and renal failure that she maintains was incurred during 
active service, including his POW experience.  Based on a 
change in regulation, there is now a basis to allow the claim 
to the extent explained below.

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), that held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to all 
five elements of a service connection claim.  Id. However, as 
the appellant's claim for service connection for the cause of 
the veteran's death is being granted from October 4, 2004, 
and denied prior to that time, there can be no possibility of 
prejudice to her.  As set forth herein, no additional notice 
or development is indicated in the appellant's claim. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Clearly, substantial compliance with the VCAA has been 
achieved in the present case.  There can be no question as to 
the appellant's awareness of the provisions of the 
legislation, since the appellant's brief was filed with the 
Court after the bill became law, and the basis for the 
October 2004 remand was compliance with the duty to assist 
and notice provisions of the new law.  In addition, the Court 
provided her a copy of the Order remanding her case.  The 
Board afforded the appellant and her attorney ample time in 
which to proffer evidence and/or argument after the case was 
returned from the Court.  In a January 2005 letter to the 
appellant's attorney, the Board solicited any additional 
argument or evidence that the appellant wished to submit.   
The appellant's attorney did not respond to the Board's 
letter.  Furthermore, following the April 2007 Court remand, 
in an August 2007 letter to the appellant's attorney, the 
Board again solicited any additional argument or evidence 
that the appellant wished to submit.  In an August 2007 
signed statement, the appellant's attorney said she had 
nothing else to submit.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  Thus, the Board may proceed 
without prejudice to the appellant

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

The evidence of record reveals that the veteran was born in 
December 1916 and died in April 1994, at the age of 77.  
According to the certificate of death dated that month, the 
causes of the veteran's natural death were cardiac arrest (of 
40 minutes duration), and coronary heart disease and renal 
failure (that he had for years).  No other underlying cause 
of death was noted, and an autopsy was not performed.  At the 
time of his death, service connection was in effect for 
bilateral pes planus, evaluated at 10 percent disabling; and 
mixed psychoneurosis, bronchitis and pharyngitis, evaluated 
as noncompensable.

The veteran's service medical records show that, when 
examined for induction into service in May 1942, the veteran 
was 5 feet 6 inches tall and weighed 170 pounds.  Clinical 
records reflect treatment for a contused knee and dental 
treatment only.  

As noted above, the veteran's service records document that 
he was a POW of the German government from November 1944 to 
April 1945.  His record of captivity by the German government 
is totally blank for any references to illnesses or medical 
treatment and simply reflects his movements during that time.  
A repatriation examination is not of record. 

When examined for separation from service in October 1945, 
the veteran's cardiovascular and genito-urinary systems were 
normal, edema was not noted, the psychological and 
neurological diagnoses were normal, and his chest x-ray was 
negative.  All other findings were normal and he weighed 183 
pounds.
  
Post service, a May 1947 VA examination report indicates that 
the veteran reported chest pain, gagging and choking, foot 
problems, eye irritation, and back pain.  On examination, his 
cardiovascular system was normal.  The veteran said that 
while a POW he had urinary frequency, frequent coughing, and 
his feet hurt.  The diagnoses included bilateral pes planus, 
chronic bronchitis, and mild mixed psychoneurosis. 

Results of a chest-x-ray taken by VA in May 1947 showed an 
increase in the hilar and lung markings with no evidence of 
pulmonary infiltration.  The heart shadow was normal in size 
and configuration.

On VA examinations in February 1948 and January 1958, the 
veteran complained of coughing and chest pain and said that 
his legs were tired.  The diagnoses were weak feet and pes 
planus.  In February 1948, the VA examiner specifically noted 
that no chest pathology was elicited.  Results of a chest x-
ray performed in February 1948 revealed no lung pathology.  

Service connection for a "chest condition" was initially 
granted for treatment purposes.  This was subsequently 
classified as minimal bronchitis for compensation purposes, 
with a noncompensable rating assigned.

Results of a chest-x-ray performed by VA in March 1985 showed 
clear pulmonary parenchyma and a normal cardiac silhouette.  
The conclusion was a normal chest.

During an April 1985 VA POW protocol examination, the POW 
coordinator noted that, with regard to his present health, 
veteran said he felt pretty good.  In August 1984, the 
veteran had a spot on his lung removed that was diagnosed as 
benign.  He tried to stop smoking, but was unsuccessful.  He 
thought he was too nervous to give up cigarettes and that the 
risks were worth taking when he looked at the alternative. In 
his July 1984 medical history prepared in conjunction with 
the POW assessment, the veteran said he experienced chest 
pain, numbness or weakness in the arms and legs, and aches or 
pains in the muscles and/or joints during captivity.  He 
reportedly had a vitamin deficiency.  No swelling in the 
joint, legs, feet, or muscles was reported.  The veteran said 
that he smoked about one pack of cigarettes a day.  He also 
recounted that, during captivity, he experienced weight loss, 
urinated all the time, and had weakness.  He said that he cut 
his hand and had blood poisoning that was treated by a 
Russian doctor.  He had boils over various parts of his body.  
Other than that, at repatriation, his health was fairly good.  
He enjoyed his time on rest and recreation in Atlantic City 
after repatriation.  The examiner felt that the veteran 
appeared to have adjusted quite well, overall, following his 
POW experience. 

On physical examination, no heart-related problems were 
reported, and the veteran's heart was clinically evaluated as 
normal.  The diagnoses were hypertension, asymptomatic, left 
carotid bruit, chronic anxiety, and pulmonary drainage 
problem with recurrent bronchitis.  The veteran failed to 
appear for a follow up VA examination.

Private medical records, dated from November 1993 to April 
1994, indicate that the veteran was diagnosed with a massive 
anterolateral myocardial infarction, and arteriosclerotic 
heart disease.  His past medical history included a history 
of acute myocardial infarction in 1990, a history of renal 
insufficiency, arteriosclerotic heart disease with congestive 
heart failure, and a history of smoking.  A November 1993 
record indicates that the veteran related that he was 
hospitalized about three years earlier with similar, less 
severe, chest pain, and told that he suffered a slight heart 
attack.

An April 1994 private hospital medical record indicates that 
the veteran suddenly collapsed at home.  Emergency medical 
technicians arrived and delivered one shock via 
defibrillator.  It was noted that the veteran was a cardiac 
patient who was previously admitted one month earlier for 
congestive heart failure, myocardial infarction, chronic 
obstructive pulmonary disease, and renal insufficiency.  The 
veteran arrived at the hospital pulse less, cyanotic, and 
asystolic and, after attempts at resuscitation, was 
pronounced dead.

In an August 1999 letter, C.W.M., M.D., said that he was not 
sure that he had all of his records regarding the veteran but 
noted that he treated the veteran for at least three years in 
the 1980s.  Dr. M. stated that the veteran had "some distinct 
personality traits, which I think clearly were contributed to 
by his military experiences."  Specifically, the doctor said 
that the veteran "was a very structured, particular, and 
demanding individual and I think this may have been related 
to his experiences as a prisoner of war."  Dr. M added that 
many individuals in the veteran's situation tended to 
minimize their physical complaints, and the veteran tended to 
minimize his discomfort and cardiac symptoms.  He also noted: 
"Many of these individuals have a stress related syndrome and 
cardiac disease is certainly much more frequent.  Management, 
as one would expect, can be significantly more difficult as 
well, given the tendency to minimize symptoms and thus 
minimize diagnostic treatment."  Dr. M. concluded, "I am not 
sure how accurately one can state that his cardiac disease 
was caused by military service and his time as a prisoner of 
war.  Certainly, however, this kind of stress and physical 
and emotional experience has been found to make these 
problems more frequent and make their management more 
difficult."

A September 1999 written statement from the veteran's son is 
to the effect that the veteran reported that, during his time 
as POW, his hair changed color from vitamin deficiency and 
his legs swelled up and hurt.  He did not complain to his 
family, but they could see that he had problems with his legs 
and his heart.  

In an October 1999 written statement, D.W.T., M.D., who 
treated the veteran in 1993 and 1994, wrote that the 
veteran's "cardiac problems were related to atherosclerotic 
cardiovascular disease and resultant poor heart function 
because of prior heart damage.  I believe there is a good 
possibility that during the time he spent as a POW 
malnutrition could have adversely affected his cardiac status 
and that certainly the extreme stress of being a POW put him 
at higher risk of developing a heart disease.  His other risk 
factors included his age, as well as a life-long history of 
tobacco use.  In conclusion, I feel that it is likely that 
[the veteran's] time spent as a POW contributed to the 
development of cardiac disease."

An October 1999 written statement from the veteran's daughter 
is to the effect that the veteran's sister reported to her 
niece that, when the veteran separated from service, he 
stayed with his sister, his hair color changed, his limbs 
were swollen and he was unable to lift even one arm.  It was 
noted that he looked like a walking skeleton.  In an August 
2001 letter, the veteran's now 95-year old sister stated that 
she did not recognize her brother when he returned from 
service, as he looked like a skeleton and his hair had 
changed color.  In addition, she reported, that the veteran 
was weak, could hardly walk, ached all over, and his arms 
were swollen and discolored.  The veteran told her that his 
hair changed color from the malnutrition.  The veteran's 
sister wrote that she was sure that all of these things 
affected the length of his life.

During an October 2000 personal hearing at the RO, the 
appellant testified that she met the veteran in approximately 
1951.  When she met him, he never talked about the war and 
wanted others to believe that he was healthy.  She did not 
know if he was getting medical treatment for any problems.  
He told her that, when he was a POW, his hair changed color 
due to lack of vitamins; other than that, he did not talk 
about the war.  He was very private and did not tell her many 
things.  He had his heart problems for a while before he 
died.

In December 2000, a VA physician reviewed the veteran's 
"chart," by which it was evidently meant the veteran's claims 
file with his medical records, expressly including the above-
described private physician statements, and rendered an 
opinion as to the cause of the veteran's death.  The VA 
physician said that, "Upon careful review of all of the 
available records, there is no clear indication that the 
veteran's confinement as a POW contributed to the development 
of his heart condition."  The VA physician based this 
conclusion on several facts.  The VA examiner noted that 
there was no evidence that the veteran, in fact, had beriberi 
heart disease or heart disease due to thiamine deficiency.  
In contrast, the evidence indicated that the veteran was, in 
fact, a life long tobacco user.  The VA physician concluded 
that, "In the presence of the highly significant known risk 
factor of tobacco use, it is highly likely that tobacco was a 
major culprit in the genesis and progression of the veteran's 
coronary artery disease."  This VA doctor also noted that the 
veteran was non-diabetic and it was not clear whether 
hyperlipidemia may have been contributory to the development 
and progression of his coronary artery disease.

As to the other theories under which the appellant claimed 
service connection for the cause of the veteran's death, the 
VA physician further stated that "it is less than likely that 
the veteran's heart condition was the result of stress due to 
being a POW or due to his service-connected psychoneurotic 
condition."  This VA doctor noted that the role of stress in 
the etiology or genesis and progression of coronary artery 
disease remains controversial.  The VA physician also opined 
that "it is less than likely that the veteran's heart 
condition was the result of malnutrition/vitamin deficiency 
during his time as a POW."  In support of this conclusion, he 
cited the veteran's statements in the April 1985 POW 
assessment that he felt pretty good.  The VA physician noted 
that if "nutritional stress factors," apparently meaning 
nutritional or stress factors, had played any significant 
role in the development of his heart disease, those effects 
would have been clearly manifest by 1985, and the veteran 
would not have stated that he felt "pretty good" at that 
time.

In a September 2005 medical evaluation, C.N.B., M.D., a 
neuro-radiologist with reported expertise in the area of 
spine disease, said that he reviewed the veteran's medical 
records and opined that the veteran's heart diease was as 
likely as not caused by his service time.  Dr. B. further 
opined that it was at least as likely as not that the 
veteran's post-traumatic stress disorder (PTSD) associated-
symtoms and sympathoadrenal axis hormone increase likely 
substantially increased his risk for myocardial infarction.

According to Dr. B. "the patient's past medical history is 
significant for the fact to the use of a presumed for in 
Germany during World War II in 1944 and 1945."  Dr. B. then 
said, somewhat confusingly, that the veteran "was a dilated 
for a chest condition in November 1944 as he had pains in his 
chest upon release from his [POW] camp."  Dr. B. said the 
veteran was exposed to extreme stress in service and after in 
the form of PTSD and that the "exact cause of [the 
veteran's] chest pain following his release from prison camp 
is not known", noting the "abnormal" 1947 chest x-ray 
that, Dr. B. opined, demonstrated findings "consistent with 
early cardiac disease that in context with his history would 
be interpreted to mean dilated vessels and interstitial 
edema" that was "consistent with cardiac diease."  
According to Dr. B., without seeing the actual films or a 
more thorough description of the veteran's x-ray, cardiac 
disease was more likely than not the cause of his x-ray chest 
abnormalities, given the veteran's history of chest pain and 
his history of myocardial diease in the 1980s and demise in 
the 1990s due to myocardial infarction.   

Further, Dr. B. referenced an attached medical journal 
article that he said documented an odds ratio of 4.44 
associated with cardiac infarctions secondary to PTSD that he 
said was "strong evidence" that "stress is associated PTSD 
are likely causes of myocardial infarctions and in this 
patient had both myocardial infarctions and PTSD".  Dr. B. 
opined that it was at least as likely as not that the 
veteran's "PTSD associated symtoms and sympathoadrenal axis 
hormone increase likely substantially increased his risk for 
myocardial infarction based on the literature by way of 
hypertension and associated cardiovascular damage."  

Finally, Dr. B. expressed disagreement with the 2000 VA 
examiner's opinion for its failure to discuss the veteran's 
1944 chest condition or chest pains and the abnormal 1947 
chest x-ray, failure to provide supportive medical 
literature, and failure to discuss Drs. M.'s and T.'s 
favorable opinions, that Dr. B. said indicated that the VA 
examiner may not have the entire record to review.  

Appended to Dr. B.'s report is a copy of a journal article 
entitled "Electrocardiogram Abnormalities Among Men With 
Stress-Related Psychiatric Disorders: Implications for 
Coronary Heart Disease and Clinical Research", Boscarino, 
J.A., and Chang, J. (Ann Behav Med, 1999, 21 (3): 227-234).  
The authors concluded that their findings "suggest an 
association" between long term exposure to severe 
psychological distress and electrocardiogram (ECG) findings 
that are physiological markers for coronary heart disease.  
Id. at 230.

III.	Legal Analysis

Pursuant to 38 U.S.C.A. § 1110 a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and any of 
certain specified disorders, e.g., cardiovascular-renal 
disease, becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  While 
the disease need not be diagnosed within the presumption 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree during that time.  Id.

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service- 
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

The appellant claims that she is entitled to service 
connection for the cause of the veteran's death because 
disabilities related to his POW captivity from November 1944 
to April 1945 were the cause of his death from coronary heart 
disease and renal failure with cardiac arrest in April 1994.  
Because the veteran was a POW for more than 30 days, certain 
diseases would be presumptively service-connected if they 
manifested in him to a compensable degree at any time after 
separation from service.  38 C.F.R. §§ 3.307(d), 3.309(c).  

After the appellant filed her claim, the regulations 
regarding presumptive service connection for former POWs were 
revised.

The old regulatory provisions, effective prior to October 
2004, provided for service connection on a presumptive basis 
for former POWs who developed avitaminosis, beriberi 
(including beriberi heart disease, which includes ischemic 
heart disease in a former POW who experienced localized edema 
during captivity), malnutrition, any other nutritional 
deficiency, psychosis, any anxiety state, and dysthymic 
disorder or depressive neurosis) which became manifest to a 
compensable degree at any time after service.  These 
provisions applied only to POWs detained not less than 30 
days.  38 C.F.R. § 3.309(c), effective prior to October 7, 
2004.

Specifically, the appellant claims that a service-related 
vitamin deficiency or malnutrition contributed to the 
veteran's heart disease; that he had edema and swelling of 
the legs, warranting a finding of beriberi heart disease; and 
that the veteran's service-connected mixed psychoneurosis and 
stress contributed to his heart disease.

The current regulatory provisions provide for service 
connection on a presumptive basis for former POWs who develop 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia).  No minimum period of internment 
is required under the revised regulations, and localized 
edema in captivity need not be shown.  The requirement that 
the condition become manifest to a compensable degree at any 
time after discharge has remained. See 38 C.F.R. § 3.309(c) 
(effective October 7, 2004); see also 69 Fed. Reg. 60,083, 
60,083-60,090 (Oct. 7, 2004).

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  Here, the appellant and 
her attorney were not provided with a copy of the new 
regulation, however, as noted above, the RO granted the 
appellant's claim based upon the recent change in the law and 
the basis of the April 2007 Joint Motion was the change in 
law.  Thus, it cannot be said the appellant and her attorney 
were not well aware of the new regulation and its impact. The 
Board is of the opinion that all due process requirements 
were met in this regard.  However, new regulations may only 
be applied from the effective date of the change forward, 
unless the regulatory change specifically permits retroactive 
application.  38 U.S.C.A. § 5110(g) (West 2002); VAOGCPREC 7-
2003; VAOGCPREC 3-2000.  These provisions are applicable to 
original and reopened claims.  38 C.F.R. § 3.114 (2006).

In the instant case, the evidence conclusively shows that the 
veteran was a former POW.  The Board finds that the veteran 
was held as a prisoner of war of the German government for 
more than 30 days.

At the time of the veteran's death in April 1994, service 
connection was in effect for bilateral pes planus, rated as 
10 percent disabling, and mixed psychoneurosis, chronic 
bronchitis, and pharyngitis, all evaluated as noncompensable.  
The veteran's death certificate lists the causes of death as 
cardiac arrest, coronary heart disease, and renal failure.

The veteran's heart problems are not noted on his separation 
examination reports dated in October 1945 and, in fact, are 
not shown until many years after service, most notably in the 
1990s. 

The focus of this appeal to date has been based on the 
appellant's assertion that the veteran's service-connected 
mixed psychoneurosis contributed to his fatal heart disease.  
In support of this assertion, the appellant submitted 
statements from Drs. M. and T. that suggest a link between 
stress and cardiovascular disease.  Additional evidence 
related to this theory of entitlement includes Dr. B.'s 
opinion, dated in September 2005, and the December 2000 VA 
examiner's report that negates a relationship between the 
veteran's service-connected psychoneurosis and a fatal heart 
condition.

However, there is no question that the veteran's death 
certificate clearly shows that he died from cardiac arrest, 
coronary heart disease, and renal failure.  Moreover, the 
psychiatric disorder was not shown to be causing any 
particular impairment in the years after service.  It had 
long been rated noncompensably disabling.

Given the medical link between the veteran's cardiac arrest 
and coronary heart diease, along with the current regulations 
pertaining to presumptive heart diseases for former POWs 
(which make no reference to the period of time a prisoner 
must be interned or detained as it relates to the various 
heart diseases listed), service connection for the cause of 
the veteran's death is warranted on a presumptive basis. 38 
C.F.R. §§ 3.309(c), 3.312.  That is, the veteran's heart 
disease and complications of his fatal cardiac arrest due to 
coronary heart disease are presumed service-connected and 
were manifested to a degree of disability of 10 percent or 
more after the veteran's discharge from service.  Id.  

Accordingly, the appellant's claim for entitlement to service 
connection for the cause of the veteran's death is granted 
for the period from October 7, 2004.

However, for the period prior to October 7, 2004, the Board 
concludes that service connection for the cause of the 
veteran's death is not warranted.

The appellant contends that service connection for the cause 
of the veteran's death is warranted because he had heart 
disease that was incurred in service and, alternatively, 
contends that his service-connected psychiatric disability 
caused stress that led to the heart disease that caused his 
death.  The Board disagrees, as set forth in detail below.

In support of her claim, the appellant would point to the 
August and October 1999 written statements from Drs. M. and 
T., respectively, and Dr. B.'s September 2005 report, that 
associated the veteran's heart disease with his military 
service, including his POW experience.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion. See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court has 
held that the value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the medical opinion 
provided by the VA examiner who provided the December 2000 
medical opinion.  This medical specialist had the opportunity 
to completely review the veteran's entire medical history and 
all the medical records.  This examiner explained the 
veteran's initial symptoms, presented a complete clinical 
report, and found no evidence of a diagnosed cardiac disorder 
due to the veteran's military service.

The December 2000 VA examiner indicated that he had reviewed 
all available records and he specifically referred to these 
records, including the POW assessment, in rendering his 
conclusions.  Moreover, this doctor explained the underlying 
reasons and bases for his conclusion as to all three of the 
appellant's theories underlying her claim for service 
connection for the cause of the veteran's death.  
Specifically, the VA examiner explained that there was no 
evidence of beriberi heart disease or heart disease due to 
thiamine deficiency and, that, had malnutrition or stress 
played a role in the veteran's heart disease, they would have 
manifested much earlier, and he would not have stated as late 
as 1985 that he felt "pretty good."

The VA physician's opinion is supported by the evidence of 
record.  There is no competent medical evidence that the 
veteran experienced localized edema while a POW, nor did he 
report any swelling during the 1985 VA POW evaluation.  The 
October 1945 separation examination, that occurred 
approximately 5 months after the veteran's May 1945 
conclusion of his POW captivity, showed no clinical 
abnormalities.  In addition, his reported weight increased 
from 170 at induction to 183 pounds at the time of his 
separation from service, a 13-pound weight gain, 
notwithstanding his POW captivity.  Moreover, the first 
evidence of the disabilities that caused the veteran's death 
did not manifest until many years after service, and there is 
nothing in the record to suggest a connection between these 
disabilities and the veteran's service, or any showing of 
continuity of symptomatology since service.

Thus, the Board is persuaded that the December 2000 VA 
medical opinion is most convincing in that the examiner 
expressly stated that he reviewed the medical evidence in the 
file.  See e.g., Wray v. Brown, 7 Vet. App. 488 (1995).  When 
a medical expert has fairly considered all the evidence, his 
opinion may be accepted as an adequate statement of the 
reasons and bases for a decision when the Board adopts such 
an opinion.  Id.  The Board does, in fact, adopt the December 
2000 medical opinion on which it bases its determination that 
service connection for the cause of the veteran's death prior 
to October 7, 2004 is not warranted in this case.

As to the opinion of the Drs. M., T., and B. who said the 
veteran's cardiac disease may have been caused by military 
service, that it is as likely as not that the veteran's time 
as a POW contributed to the development of cardiac diease, 
and it was as likely as not that the veteran's heart disease 
was caused by service including his PTSD associated symtoms, 
respectively, the Board finds that these examiners did not 
clearly attribute the veteran's cardiac disorder to service.  

Rather, the primary problem with Dr. M.'s August 1999 opinion 
is its general, ambiguous nature.  His conclusion is that 
"many of these individuals," apparently referring to former 
POWs, "have a stress related syndrome and cardiac disease is 
certainly more frequent," but, "I am not sure how accurately 
one can state that his cardiac disease was caused by military 
service and his time as a prisoner of war.  Certainly, 
however, this kind of stress and physical and emotional 
experience has been found to make these problems more 
frequent and make their management more difficult."  Dr. M. 
also stated that the veteran's personality traits "may have" 
been related to his POW experiences, and also "I think 
clearly were contributed to" by his POW experiences.  Thus, 
the only time Dr. M. expressed a degree of certainty was as 
to the general relationship between POW's stress and cardiac 
disease, but this does not address the issue of the cause of 
this veteran's death.  In contrast, when addressing the cause 
of this veteran's death, Dr. M. admitted his uncertainty, and 
his opinion is, at most, that the veteran's death may or may 
not have been due to in-service causes, a level of certainty 
that is insufficient to establish service connection.  
Moreover, as noted above, the psychiatric disorder is not 
shown to have been disabling to any specific degree in the 
years after service.

However, service connection may not be predicated on a resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; see 
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an examining 
physician's opinion to the effect that he cannot give a "yes" 
or "no" answer to the question of whether there is a causal 
relationship between one disorder and another is "non- 
evidence"); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by in- 
service events is insufficient to establish service 
connection).  Moreover, Dr. M. did not indicate that he 
reviewed the claims file, and was not even sure he had all of 
his own records regarding the veteran.  

Further, while Dr. T. concluded that the veteran's POW 
experience contributed to his cardiac disease with more 
certainty than Dr. M., this physician, too, did not indicate 
that he had reviewed the claims folder or refer to any 
specific treatment records other than his own.  Thus, Dr. 
T.'s post-service reference to the veteran's POW experience, 
without a review of his service medical records or even his 
post-service POW assessment, is not competent medical 
evidence.  See Grover v. West, 12 Vet. App. 109, 112 (1999).

As well, in October 1999, Dr. T. only said that there was a 
"good possibility" that while a POW, malnutrition "could" 
have adversely affected the veteran's cardiac status and that 
the extreme stress of being a POW put him at a higher risk of 
developing heart disease but then said that it was as likely 
as not that the veteran's POW experience contributed to the 
development of cardiac disease.  Such speculation cannot be 
the basis for a grant of service connection for the cause of 
the veteran's death.  See Perman, Obert, supra.  Dr. T. also 
did not specifically review the veteran's medical records and 
past medical history and, again, is without the examiner's 
specific correlation of the veteran's reported symptoms with 
his service-connected cardiac disability.  In fact, neither 
examiner clearly attributed the veteran's cardiac disorder to 
service or a service-connected disabiity.  A bare conclusion, 
even one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).

Dr. B.'s opinion, while no less sincerely rendered, appears 
to be factually inaccurate and reliant on evidence not in the 
claims file.  First, Dr. B. repeatedly references a November 
1944 record when he states that the veteran was dilated or 
treated for a chest condition or chest pain after his release 
from POW captivity.  However, as set forth above, the 
veteran's German POW record is totally blank for any 
reference to illness, let alone chest pain, and he was 
released from captivity in April 1945.  There is no medical 
record in the claims file that describes chest dilation or 
chest pain in November 1944.  

Second, while Dr. B. argues that the veteran had an abnormal 
chest x-ray in 1947 with findings consistent with early 
cardiac disease, the objective clinical evidence of record 
does not support his finding.  Rather, that 1947 x-ray merely 
showed an increase in the hilar and lung markings, with no 
evidence of pulmonary infiltration with a normal heart shadow 
in size and configuration and, in February 1948, a VA 
examiner specifically reported no chest pathology.  As noted 
service connection has been granted for pulmonary pathology 
that was apparently causing chest pain complaints during and 
after service.  

As well, results of the March 1985 chest x-ray showed a 
normal cardiac silhouette and the conclusion was a normal 
chest.  In April 1985, the veteran reported to a VA examiner 
that he felt well and a cardiovascular disorder was not 
report on examination.  The first mention in any record of 
cardiac disease is from the 1990, more than 40 years after 
the veteran's discharge from service.  It is noted that there 
was some evidence of hypertension from the mid-1980's.

Third, Dr. B. states that the veteran had stress following 
service in the form of PTSD.  However, the veteran was only 
service-connected for mild mixed psychoneurosis, evaluated as 
noncompensable for well nearly 50 years, and the entire 
record is devoid of any competent clinical evidence of a 
diagnosis of PTSD, or "PTSD associated symtoms".  Nor does 
the medical literature supplied by Dr. B. support the 
proposition that the veteran's heart disease and death were 
as likely as not caused by his military service.  In fact, 
the article does no more than merely "suggest" an 
association between long term-exposure to severe 
psychological stress and ECG findings that are physiological 
markers for coronary heart disease.  However, the Board finds 
that this document lacks probative weight because it does not 
specifically address this veteran, to include his medical 
history documented in the claims file.  In a long line of 
cases, the Court has consistently held that medical treatise 
evidence that is generic and inconclusive as to the specific 
facts in a case was insufficient to establish causal link.  
See, e.g., Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. 
West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. 
App. 521 (1996); and Beausoleil v. Brown, 8 Vet. App. 459 
(1996).  Furthermore, the December 2000 VA examiner explained 
that the role of stress in the etiology of cardiovascular 
disease remained controversial. 

Therefore, the Board finds that the evidence submitted by the 
appellant is not probative of the medical nexus question.

On the other hand, the December 2000 VA physician stated that 
he had reviewed the medical evidence of record.  The 
examination report reflects review of the relevant medical 
and other evidence in the veteran's claims file and provided 
a rationale for his medical opinion.  This examiner explained 
how the evidence in the veteran's claim file pertained to the 
examination findings and diagnoses.
 
Thus, the opinions of Drs. M., T., and B. are accorded less 
weight than that of the December 2000 VA physician.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death for the period prior to October 
7, 2004.

The Board does not disregard the diagnosis made by Dr. B. in 
September 2005, who correlated the veteran's reported 
symptoms with his military experience and service-connected 
psychiatric disorder.  With due consideration to Dr. B., the 
Board is constrained to accord more weight to conclusions 
proffered in the December 2000 VA examiner's report that is 
consistent with the evidence of record.  Thus, the Dr. B.'s 
September 2005 report is accorded less weight than that of 
the December 2000 VA examination report. 

As well, and contrary to Dr. B.'s assertions, the December 
2000 VA medical opinion reflects that he emphasized his 
careful review of the veteran's claim file at that time.  
Although Dr. B. asserts that the VA examiner's failure to 
address Drs. M.'s and T.'s medical statements suggests that 
the examiner did not have the entire record to review, the 
2000 VA examiner specifically noted his review of those 
statements that were incorporated into the medical opinion.  
This VA examiner opined that there was no clear indication 
that the veteran's confinement as a POW contributed to the 
development of his heart disease and that it was highly 
likely that tobacco was major culprit in the genesis and 
progression of the veteran's coronary artery disease.  
Moreover, to the extent that heart disease was present, it 
was not shown within one year following separation from 
service.

Furthermore, the record clearly reflects that cardiovascular 
abnormality was not found on examination for separation from 
service and the first post service evidence of record of 
cardiovascular disorder is from 1990, more than 40 years 
after the veteran's separation from service. 

While the veteran's daughter reported in October 1999 that 
veteran's sister told her, and veteran's sister reported 
herself in August 2001, that the veteran had swelling of his 
extremities at the time of his separation from service, the 
veteran did not report this, nor was it found at the service 
separation examination, on VA examination two years after 
separation from service, or in the POW assessment, which are 
more contemporaneous statements.  

We recognize the appellant's and her family's sincere belief 
that the veteran's death was related in some way to his 
military experience, including his POW captivity.  That is 
recognized by the recent change in regulation, but there is 
no legal basis to make the award prior to the change in 
regulation discussed above.

Nevertheless, while the veteran's wife, sister, and son are 
competent to testify as to the post-service symptoms the 
veteran displayed, see Falzone v. Brown, 8 Vet. App. 398, 403 
(1995) and Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005), they, as lay persons have not been shown to be 
capable of making medical conclusions, thus, their statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
appellant, her son, and the veteran's sister are competent to 
report post-service symptoms the veteran displayed, they do 
not have medical expertise.  Therefore, they cannot provide a 
competent opinion regarding diagnosis and causation regarding 
a possible connection between his service, including his POW 
captivity, and any post-service disorders or their 
relationship to his death, as these latter issues involve 
question of etiology requiring medical expertise.  See e.g., 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge", aff'd sub nom. Routen v. West, 142 F.3d. 
1434 (Fed. Cir. 1998), cert denied, 119 S.Ct. 404 (1998).

Therefore, although we are sympathetic with the veteran's 
experiences in service and with the appellant's loss of her 
husband, we find a lack of competent medical evidence to 
warrant a favorable decision for the period prior to October 
7, 2004.  The Board is not permitted to engage in speculation 
as to medical causation issues, but "must provide a medical 
basis other than its own unsubstantiated conclusions to 
support its ultimate decision."  Smith v. Brown, 8 Vet. App. 
546, 553 (1996).  See Winsett v. West, 11 Vet. App. 420, 424 
(1998) (physician's opinion in cause-of-death case that list 
of conditions submitted by appellant might be related to 
exposure to Agent Orange found speculative when physician 
also indicated that "it is just as likely that they could 
have another cause"), aff'd, 217 F.3d 854 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 1193 (2000). Here, the appellant has 
failed to submit or identify competent medical evidence to 
provide a nexus between any in-service injury or disease and 
the conditions that caused and contributed to cause the 
veteran's death.  As the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death, the benefit-
of-the doubt rule does not apply, and the claim for service 
connection for the cause of the veteran's death must be 
denied for the period prior to October 7, 2004.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death for 
the period from October 7, 2004, but no earlier, is granted.

Service connection for the cause of the veteran's death for 
the period prior to October 7, 2004 is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


